Citation Nr: 1631953	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  The record was held open for 60 days to allow for the submission of additional evidence.  Later that month, the Veteran submitted additional medical evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  An October 1995 rating decision denied service connection for a right knee disability on the basis that there was no evidence of a chronic right knee disability resulting from the Veteran's service.  The decision was not appealed.

2.  Evidence received since October 1995 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  A right knee disability is attributable to the Veteran's active service.

4.  A right shoulder disability is attributable to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  The criteria to reopen the claim of service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right knee strain and arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for right shoulder status post right rotator cuff repair and degenerative changes of the are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Claim to Reopen

The Veteran originally filed a claim of service connection for a right knee disability in April 1995.  By an October 1995 rating decision, the RO denied the claim of service connection for a right knee disability.  The RO determined that there was no evidence that there were any chronic residuals of an in-service right knee strain and enthesopathic ossification at the superior patella.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  He did not appeal the adverse decision, nor was new and material evidence received within a year of its promulgation.  As a result, the October 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the October 1995 rating decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In June 2011, the RO reopened the claim by finding that new and material evidence had been received.  Regardless of that occurrence, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since October 1995, the Veteran has submitted his own statements that his current right knee disability had its onset during service, and that he has had continuous symptoms of the right knee disability since service.  The Veteran is competent to report the onset and frequency of observable symptoms, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His non-VA physician has also submitted a statement indicating that the Veteran's current right knee disability had its onset during service. 

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had a distinct right knee disability during service and that it continued after he was discharged from service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a chronic right knee disability that was the result of service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for a right knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has been diagnosed with right knee strain and right knee osteoarthritis, as well as status post right rotator cuff repair and mild degenerative changes of the acromioclavicular joint.  During his May 2016 Board hearing, he asserted that his right knee injury was incurred in March 1994, after he spent time kneeling on the knee during an exercise.  He further contends that his right shoulder injury was incurred when lowering himself from an attic in November 1986, at which point he felt a "snap" in the right shoulder.  He asserts that he has experienced intermittent right knee and right shoulder pain since these incidents.

The Veteran's service treatment records indicate that in November 1986, he reported for emergency treatment after he "caught arm climbing out of attic" and experienced a "snap" in his right shoulder.  He awoke the next morning with pain, stiffness and muscle spasm.  There was no swelling on physical examination, but the area of the right trapezius muscle was tender to palpation.  He had full range of motion, but there was pain with lateral extension and internal rotation.  He was diagnosed with muscle strain based on his clinical presentation.  There is no indication that any imaging was conducted.  There is no further reference to right shoulder pain in the service treatment records; however, the Veteran testified that he experienced only intermittent symptoms following the injury, and did not believe that he required medical attention.

In an October 1989 service treatment record, the Veteran reported right knee pain when crouching.  Physical examination showed bilateral quadriceps atrophy without crepitus.  The finding was right knee pain of unknown etiology.

In March 1994, the Veteran reported right knee pain of 5 days duration after kneeling on the knee during exercise.  He described it as a feeling that something was behind the kneecap.  Effusion of the joint was observed, as well as intermittent pain, worse with movement.  An x-ray showed soft tissue swelling anterior and inferior to the patella, as well as enthesopathic ossification at the superior patella.  Later in March 1994, the Veteran reported that his right knee symptoms were improving.  The final diagnosis was right knee strain.  There are no further references to right knee pain in the service treatment records.

After service, a June 1995 VA examination diagnosed right knee strain.  An etiology opinion was not offered.

The Veteran's private physician, Dr. M., treated the Veteran for right shoulder pain in March 2004.  An MRI of the Veteran's right shoulder showed "mild osteoarthrosis" of the acromioclavicular joint, as well as a partial thickness rotator cuff tear, which was repaired in a June 2004 surgical procedure.  

The Veteran was afforded a VA examination of his right knee and right shoulder in April 2011.  X-ray studies showed osteoarthritis in the right knee and degenerative changes in the acromioclavicular joint of the right shoulder.  The examiner indicated that the Veteran's right rotator cuff tear was not the result of his service, because there was "no evidence of ongoing medical treatment or complaints" after the November 1986 injury or following the Veteran's discharge from service.  According to the examiner, "this implies that the acute condition resolved" well before the torn rotator cuff was discovered in 2004.  The examiner did not offer an opinion as to the etiology of the degenerative changes of the acromioclavicular joint. 

The examiner also found that the Veteran's right knee disability was not related to service.  The examiner noted the March 1994 in-service knee injury, as well as the June 1995 finding of a right knee strain, but noted that there was "no further evidence of ongoing knee problems or medical treatment" for eleven years following the Veteran's separation from service.  

In May 2016, the Veteran's non-VA physician, Dr. M., provided a statement indicating that in his professional judgment, the Veteran's right knee and right shoulder disabilities were the result of his in-service injuries.  Dr. M. noted that the Veteran reported ongoing shoulder pain since the November 1986 injury to his right shoulder.  He further noted that the enthesopathic ossification in the right superior patella noted on X-ray in March 1994 "can lead to fibrosing and calcifications," and that the Veteran had experienced "problems" with the right knee "causing disability and injury since discharge."  

The Veteran is competent to report the onset and frequency of symptoms such as pain and stiffness.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  His reports of intermittent right knee and right shoulder pain and stiffness both during service and following his discharge are consistent, and are uncontradicted by any other probative evidence of record.  The Veteran's report of experiencing only intermittent symptoms that, in his view, did not require medical treatment until they increased in severity many years later, is plausible and is also uncontradicted by any other probative evidence.  The Board thus finds his reports to be credible.  

The June 1995 VA examination of the Veteran's right knee did not provide an opinion as to the etiology of the Veteran's right knee strain.  However, given that it was conducted only a few months after service with no indication of intercurrent injury, the report tends to support the claim.

Although the April 2011 VA examiner failed to find a relationship between the Veteran's current right knee and right shoulder disabilities and his military service, the examiner's opinions are not particularly persuasive and are accorded minimal evidentiary value.  The examiner did not consider the probative lay evidence of right knee and right shoulder symptoms since service, instead concluding that the lack of affirmative evidence of such symptoms both during service and after negated the possibility that the Veteran's right knee and right shoulder disabilities first manifested during service.  However, affirmative medical evidence of symptoms both during service and after is not a prerequisite for the establishment of service connection.  See, e.g., Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board does not find the examiner's rationale persuasive in light of this information; thus, it is of limited probative value.

Turning to Dr. M.'s May 2016 opinion, the Board notes that Dr. M. likely did not have the opportunity to review the record in its entirety before rendering an opinion in this matter.  However, his description of the Veteran's in-service injuries, as well as probative lay evidence of continuous symptoms since service, reflects that his opinion was reasonably based on the relevant evidence of record and an accurate medical history.  His finding that the Veteran's right knee and right shoulder disabilities are related to the Veteran's in-service right knee and shoulder injuries are also supported by his personal treatment of the Veteran and his own professional judgment.  This opinion is more persuasive and weighs in favor of substantiating the nexus element of the claims.

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right knee disability and a right shoulder disability that are attributable to his active service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly service connection is warranted for these disabilities, which are best characterized as right knee strain and arthritis, and right shoulder status post right rotator cuff repair and degenerative changes.


ORDER

Service connection for right knee strain and arthritis is granted.

Service connection for right shoulder status post right rotator cuff repair and degenerative changes is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


